 

Exhibit 10.26 

 

HR-2018-

 

[tv516177_img01.jpg]

 

Labor Contract

 

 

 

 

[tv516177_img02.jpg]

 

Party A (Employer): CASI (Beijing) Pharmaceuticals, Inc.

Legal representative or entrusted agent: Ken K. Ren

Address of company: Full Link Plaza Suite B 12F, B1215, 18 Chaoyangmenwai
Street, Chaoyang district, Beijing city

 

Party B (Name): Wei (Larry) Zhang

ID No. / Passport No.:

Current home address:

Postal code:

Contact No.:

 

 2 

 

 

[tv516177_img02.jpg]

 

Party A and Party B sign this Contract in accordance with the “Labor Law of the
People’s Republic of China”, “Labor Contract Law of the People’s Republic of
China” and other relevant laws and regulations on the basis of equality and
voluntariness, fairness and impartiality, consensus, honesty and credibility.
Both parties shall promise to abide by the items of this contract.

 

1. Subject of the contract and guarantee of Party B

 

1.1Party A and Party B are the parties to this labor contract.

 

1.2Party A is a legal employing unit registered in the People’s Republic of
China, with employment qualifications. Party B is a natural person with full
civil capacity and a qualified employee.

 

1.3Party B promises to Party A that there is no labor relationship or employment
relationship (including but not limited to Non-full-time labor relationship)
with any third party at the time of signing this labor contract and it shall not
within the time limit of competitive restriction, and Party B shall guarantee
that there is no any matter between the party and the original employer that
could affect the entry-into-force and fulfillment of this contract.

 

1.4Party B shall guarantee that any work delivered by Party A will not infringe
upon the business secret and other legal rights of previously employed units
after the party is hired by Party A. If any violations, Party B will bear the
corresponding legal responsibility.

 

2. Type and duration of labor contract

 

2.1Party A and Party B agree to confirm the “duration of labor contract”
according to the following [ A ] methods (choose one).

 

A.Fixed-duration labor contract: starting from [1] day [9] month [2018] year to
[31] day [8] month [2021] year, including the probationary period of [0]
month(s) from [  ] day [  ] month [  ] year to [  ] day [  ] month [ ] year.

 

B.Non fixed-duration labor contract: starting from [ ] day [ ] month [ ] year to
the arising of the circumstances that statutory termination of contract occurs,
including the probationary period of [ ] month(s) from [ ] day [ ] month [ ]
year to [ ] day [ ] month [ ] year.

 

2.2Party A can terminate the labor contract if Party B fails to meet the
conditions of employments or the provisions stipulated in this contract during
the probationary period.

 

2.3Before the days of the expiration date of this fixed-term Employment
Contract, the Parties shall discuss the renewal of this Contract. If the Parties
agree the renewal and agree on the terms of the contract, then the Contract can
be renewed. The contract is terminated immediately if the labor contract expires
and it is not renewed.

 

3. Working place and job content

 

3.1Party A and Party B agree that the labor contract is performed in Beijing and
in the place where Party A dispatches Party B for business trip.

 

 3 

 

 

[tv516177_img02.jpg] 

 

3.2According to the request of Party A, Party B is carry on President CASI China
job after negotiation.Party B shall meet the work standards required by Party A,
conform to the job requirements and comply with job responsibilities. Job
responsibilities for Party B are detailed in Job Description.

 

3.3According to the Party A’s business requirements, the Party B’s abilities and
performance or physical condition, the Party A may change the Party B’s
position, reporting line and/or work location (including but not limited to
changes to the Party B’s job description, promotion, same-level transfer,
demotion or changes to the Party B’s department and work location, also
including changes to the job description, duties or scope without changing the
Party B’s post or position). The Party A may adjust the Party B’s remuneration
and benefit standards in accordance with the above changes.

 

4. Working hours, rest and vacation

 

4.1Working hours

 

4.1.1According to Party B’s actual position situation, Party B’s working hours
are subject to((□Standard Working Hours, □Cumulative Working Hours, ■Flexible
Working Hours. If Party A arranges Party B to apply to Cumulative Working Hours
or Flexible Working Hours, the approval of the relevant labor administrative
department shall be obtained.

 

4.1.2Where the Standard Working Hours is applied to Party B, the specific
working shall be【08:30】a.m. to 【17:00】p.m. Lunch time and lunch break shall be
half an hour and it is working time. Party A may adjust the above working hours
for the needs of operation and business management, but Party B shall be
notified in writing.

 

4.1.3Where Cumulative Working Hours is applied to Party B, the working hours of
Party B shall be calculated with the approved cycle, and the average daily
working hours and average weekly working hours shall not exceed the statutory
standard working hours.

 

4.1.4Where Flexible Working Hours is applied to Party B, Party B can arrange
his/her resting hours and working hours based on the business needs reasonably,
with the work completed on time, quality-guaranteed and quantity guaranteed.
Party B is not entitled to any overtime payment or time off in lieu, unless
otherwise provided by law.     4.2Overtime

 

4.2.1Party A does not encourage the Party B to work overtime in principle. For
purposes of business needs, however, the Party A may arrange for the Party B to
work overtime after consultation with the Employee. Overtime shall be based on
actual time. However, if Party B fails to complete the work task within the
working time due to its own reasons, any extension of the working time shall not
be deemed as overtime.

 

4.2.2If overtime is needed, Party B shall submit the overtime application and
obtain written approval in advance. If the written approval cannot be obtained
in advance due to special reasons, Party B shall re-submit the application,
examination and approval procedures for overtime work within [3] working days
after the overtime work.

 

 4 

 

 

[tv516177_img02.jpg] 

 

4.2.3If the overtime is arranged by Party A or previously approved by Party A in
written, Party A shall arrange time-off in lieu with equal time firstly or pay
overtime salary in accordance with the national regulations and the relevant
Company policies. The Employee applied to the Flexible Working Hour System shall
not be entitled to the overtime, unless otherwise provided by law.     4.3Leave
and Vacation

 

4.3.1Party A shall guarantee the rights of leave and vacation of Party B
legally.

 

4.3.2Party B shall enjoy the rights of the statutory holidays and the other
kinds of vacations, and the vacation policies shall be implemented according to
the relevant regulations or agreements of Party A.

 

5. Labor remunerations

 

5.1The base salary before tax is 170,000 yuan per month, the base salary before
tax in the probation is yuan per month. The performance bonus before tax is , In
accordance with the internal remuneration management measures, the floating wage
is determined by Party B’s work achievement and the actual contribution and etc.
If Party A adjusts Party B's basic salary during the performance of this
contract, Party B's basic salary shall be the amount recorded in Party A's
notice of salary adjustment and other relevant documents.

 

5.2The salary is paid on the 5th of each month and it shall be paid on the
latest working day in advance if the payment day is the holiday or rest day. It
does not belong to the arrears of wage to Party B if Party A has a reasonable
explanation for delaying the payment of labor remuneration.

 

5.3After the mutual agreement between Party A and Party B, Party B’s wage
remuneration shall be implemented according to the internal remuneration and
welfare management measures of the company. The adjustment of Party B’s basic
salary, allowance shall be in accordance with the annual salary notification
letter as the standard. In accordance with the internal remuneration management
measures, the floating wage is determined by Party B’s work achievement and the
actual contribution and etc.

 

5.4Party A shall formulate the remuneration and welfare management measures of
the company according to the operation benefits and market factors of the
company.

 

5.5This article stipulates that the wages of Party B shall be pre-tax wages.
Party B shall pay personal income tax in accordance with the law, which will be
withheld and paid from the salary by Party A.

 

 5 

 

 

[tv516177_img02.jpg] 

 

6. Social insurance, housing fund and benefits

 

6.1Party A shall pay social insurance and housing fund in proportion to Party B
in accordance with the relevant provisions of the state and local. Party B shall
also pay its due portion in proportion, which will be withheld and paid from the
salary by Party A. Party B shall ensure to promptly submit the valid
certificates for handling social insurance and housing fund to Party A. Party B
shall bear any responsibility for any consequence arising from the delay or the
refusal of Party B’s submission.

 

6.2Party B shall be responsible for timely treatment or provide possible
assistance to Party A due to work-related injuries. Party A shall submit an
application for identification of work injury to labor administrative department
within a specified time, shall handle the appraisal of labor ability for Party B
according to the law, as well as shall fulfill the necessary obligations for the
medical treatment of work-related injury of Party B.

 

6.3Party B’s salary and medical insurance during the occupational diseases and
work-related injuries shall be implemented according to the national laws and
regulations and the relevant provisions of local.

 

6.4Party B’s benefits during the sickness or non work-related injury shall be
implemented according to the national laws and regulations and the relevant
provisions of local.

 

6.5Female employees’ benefits during pregnancy, delivery period and
breastfeeding leave shall be implemented according to the national laws and
regulations and the relevant provisions of local.

 

6.6It is one of Party A’s policies to train employees and encourage personal
development. Party A provides vocational training to Party B according to the
relevant training regulations. In addition to various internal training
activities, Party A also encourages Party B to participate in some external
training activities or courses.

 

Both Party A and Party B shall sign a training agreement to clarify the rights
and obligations of both parties as an attachment to this contract if Party A
provides specialized training fee to Party B for professional and technical
training and requests Party B to fulfill the service period. In case of
conflicts, it shall be subject to the training agreement.

 

7. Labor protection, labor conditions, vocational training

 

7.1Party A shall provide Party B with labor conditions that are in conformity
with the national regulations and with a safe and hygienic working environment.

 

7.2Party A shall provide Party B with the necessary labor protection supplies
according to the actual situation of Party B’s post in accordance with the
relevant national regulations.

 

7.3Party A shall establish and improve labor safety system and operating
procedures, as well as work practices, and shall provide safety education for
Party B. Party B shall eliminate the illegal operations.

 

8. Labor disciplines

 

8.1Party A has right to abide by the democratic principle and make “Employee
Handbook” and other rules and regulations without any conflict with laws and
administrative regulations. Party A shall conduct the daily management of labor
discipline to Party B according to the “Employee Handbook” and various rules and
regulations.

 

 6 

 

 

[tv516177_img02.jpg] 

 

8.2Various rules and regulations formulated by Party A shall be promptly
publicized. Party A requires Party B to carefully read the relevant contents so
as to timely understand and master Party A’s relevant rules and regulations.

 

8.3Party B shall abide by the rules and regulations formulated by Party A:
strictly abide by the labor safety and hygiene, production technology, operating
procedures and work practices; take good care of Party A’s properties, abide by
the professional ethics; actively participate in the trainings organized by
Party A, improve the ideological awareness and vocational skills.

 

8.4Party A can take disciplinary punishment against Party B until the
termination of the contract according to the rules and regulations of the
company if Party B violates the labor discipline

 

9. Confidentiality and intellectual property ownership

 

9.1Party A and Party B confirm that Party B will come into contact with Party
A’s business secrets and intellectual property-related confidentiality matters
during the fulfillment of its duties, Party B shall have the duty of
confidentiality on the foregoing matters and shall sign a confidentiality
agreement with Party A on the request of Party A.

 

9.2From the effective date of this contract, Party B’s all intellectual
achievements resulting from the performance of its duties shall be owned by
Party A, except where relevant intellectual property is legally owned by Party
B.

 

9.3Party A and Party B shall confirm that any form of all the carriers that
record Party A’s business secrets held or kept by Party B due to the job
requirements shall be owned by Party A, which is strictly prohibited from leak
and disclosure. Party B shall return to Party A instead of copying the
information or keeping it without authorization when leaving the company.

 

10. Change, dissolution, termination and renewal of labor contract

 

10.1Change of labor contract

 

10.1.1Where the laws, rules, regulations or policies in place on which the
contract is concluded change, the relevant contents of this contract shall be
changed.

 

10.1.2The objective situation, on which the conclusion of the labor contract is
based, has changed considerably, the labor contract is unable to be performed
and no agreement on changing the contents of the labor contract is reached after
negotiations between Party A and Party B.

 

10.1.3Some of the terms of this contract can be changed after mutual agreement
of Party A and Party B.

 

10.1.4It will be deemed that Party B agrees to the adjustment if Party A has
adjusted Party B’s working post, working place or job without signing a written
contract for change or agreement and Party B does not submit a written objection
within one month after assuming the post.

 

10.2Dissolution of labor contract

 

10.2.1This contract can be terminated after mutual agreement of Party A and
Party B.

 

 7 

 

 

[tv516177_img02.jpg] 

 

10.2.2Under any of the following circumstances, Party A may dissolve the labor
contract if it notifies Party B in writing 30 days in advance or after it pays
Party B an extra month's wages:

 

10.2.2.1Party B is sick or is injured for a non-work-related reason and cannot
resume his original position after the expiration of the prescribed time period
for medical treatment, nor can he assume any other position arranged by the
employer.

 

10.2.2.2Party B is not competent for the job, or is still so after training or
changing his position; Party B fails to pass the examination in the performance
appraisal, and will still be assessed as unqualified after training or refuse
for repentance and training.

 

10.2.2.3The objective situation, on which the conclusion of the labor contract
is based, has changed considerably, the labor contract is unable to be performed
and no agreement on changing the contents of the labor contract is reached after
negotiations between Party A and Party B.

 

10.2.3Party A can terminate the contract at any time and will not pay financial
compensation if Party B has one of the following circumstances:

 

10.2.3.1Party B is proved to be inconsistent with the conditions of employment
during the probationary period;

 

10.2.3.2Party B seriously violates the rules and regulations of Party A and the
labor contract can be terminated according to the rules and regulations of Party
A.

 

10.2.3.3Party B causes 10000 Yuan (inclusive) or more major loss to Party A
because of his gross neglect of duty and malpractices for selfish ends.

 

10.2.3.4Party B is investigated for criminal responsibility.

 

10.2.3.5Party B has labor relationship with other employers at the same time,
which causes a serious impact on the completion of work task of the company, or
Party B refuses to correct after the employer points out the problem.

 

10.2.3.6The labor contract comes into invalid due to the provisions as
stipulated in the first item of the first paragraph of Article 26 of “Labor
Contract Law”.

 

10.2.3.7Other circumstances stipulated by laws and administrative regulations.

 

10.2.4Party A shall not terminate the contract in accordance with Article 10.2.2
if Party B has one of the following circumstances:

 

10.2.4.1Party B has been confirmed as having lost or partially lost his capacity
to work due to an occupational disease or a work-related injury.

 

10.2.4.2Party B has contracted an illness or sustained a non-work-related injury
and the prescribed time period of medical treatment has not expired.

 

10.2.4.3Female employees are within pregnancy, delivery period and lactation
period.

 

10.2.4.4Party B is engaging in operations exposing him to occupational disease
hazards and has not undergone an occupational health check-up before he leaves
his position, or is suspected of having an occupational disease and is under
diagnosis or medical observation;

 

10.2.4.5Party B has been working for Party A continuously for not less than 15
years and is less than 5 years away from his legal retirement age.

 

 8 

 

 

[tv516177_img02.jpg] 

 

10.2.4.6Other circumstances stipulated by laws and administrative regulations.

 

10.2.5Party B can terminate the contract under one of the following
circumstances:

 

10.2.5.1Fail to provide labor protection or working conditions in accordance
with the labor contract.;

 

10.2.5.2Fail to pay labor remuneration in full and in time.

 

10.2.5.3Fail to pay social insurance premiums to laborers according to laws.

 

10.2.5.4The employer’s rules and regulations violate the provisions of laws and
regulations, thereby damaging the rights and interests of laborers.

 

10.2.5.5The labor contract comes into invalid due to the provisions stipulated
in the first paragraph of Article 26 of “Labor Contract Law”.

 

10.2.5.6Any other circumstances prescribed by other laws or administrative
regulations that authorize employees to dissolve labor contracts.

 

10.3Termination of labor contract

 

10.3.1The contract will be terminated under one of the following circumstances:

 

10.3.1.1The contract is expired;

 

10.3.1.2Party A is declared bankrupt and the business license is revoked. Party
A is ordered to close, dissolve or revoke.

 

10.3.1.3Party B retires, resigns, dies, is declared dead or missing.

 

10.3.1.4Other circumstances stipulated by laws and administrative regulations.

 

10.4If the contract expires, and Party B has one of the circumstances as
described in 10.2.4 of this contract but not described in 10.2.3 of this
contract, the term of labor contract shall be extended until the disappearance
of the relevant circumstance.

 

10.5Party B shall notify Party A in written 30 days in advance if he requires to
terminate the labor contract (abide by the additional provisions stipulated in
“Employee Handbook” for the special post), and handle the procedures for
terminating the labor contract, but Party B shall handle the handover procedures
as required by Party A. Party A has the right to pursue Party B’s liability for
compensation and suspend Party B’s resignation procedure if Party B quits the
job without permission, resulting in economic losses caused by failure of work
handover or because of other issues during the period under review.

 

10.6At the time of dissolution or termination of the contract, Party A shall
issue a document to prove the dissolution or termination of the labor contract
when dissolving or terminating the contract, and handle the procedures for the
transfer of Party A’s personal file, social insurance and housing fund within 15
days. It shall not be delayed or refused without any reason unless there is a
additional agreement or provision.

 

11. Disposal of labor disputes

 

11.1The labor contract is legally established with legally binding. Both parties
shall fully perform their duties and strictly implement the provisions of
change, dissolution, termination, renewal and payment of economic compensation
of the labor contract according to the law.

 

 9 

 

 

[tv516177_img02.jpg] 

 

11.2Party A and Party B can settle the labor disputes arising from the
performance of this contract through negotiation. If both parties do not want to
consult or fail to reach an agreement, they may apply to the labor arbitration
commission for arbitration. Both parties can also apply to the labor dispute
arbitration commission for arbitration. Those who are not satisfied with the
arbitration determination may institute legal proceedings to the people’s court
within 15 days from the date of receipt of the arbitration determination.

 

12. Liability for breach of contract and financial compensation

 

12.1Any Party A or Party B who violates the provisions of the contract and
causes losses to the other party shall be compensated.

 

12.2If Party B occupies Party A’s property to cause losses to Party A, Party B
shall return the corresponding property and compensate the loss to Party A.
Party B shall return the unjustified benefited obtained without legal provisions
or contract agreement to Party A. If losses are caused to Party A due to Party
B's personal reasons, Party A is entitled to deduct such losses from Party B's
salary according to law.

 

12.3If Party A violates the terms of the contract to terminate the contract or
the contract comes into invalid due to Party A’s reason, the appropriate
economic compensation or indemnity fund shall be paid according to the law.

 

12.4Party B shall handle the work handover according to the mutual agreement.
The economic compensation shall be paid if necessary at the completion of work
handover, unless otherwise agreed by both parties

 

13. Applied to foreign staff

 

13.1Party A shall apply for the foreigner's working permit for Party B. Both
Parties acknowledge that under the situation that Party B fails to obtain such
certificates to work in China for any reasons, the employment relationship will
not be established and the Contract herein will become void. Party B promises to
cooperate with Party A in the relevant work such as change, annual inspection
and cancellation of employment procedures.

 

13.2Party A shall withhold the individual income tax, the social insurance and
housing fund contributions (if applicable) for Party B in accordance with PRC
laws and local laws and regulations. Party B shall undertake the tax
responsibility prescribed by the Country where Party B’s workplace is located.

 

13.3Both parties agree that Party B is entitled to reimburse (must be supported
by requested documents and official invoices), for tax exclusion. The annual
total expenditure is  1,020,000   RMB /year. Including housing rental not exceed
600,000 RMB/year, meals not exceed 10,000 RMB/month, laundry fee not
exceed  10,000 RMB/month, children's education, transportation for home leave,
language training and relocation expenses are reimbursable, but the annual total
should not exceed the agreed annual total expenditure amount. If the amount of
the invoice provided by party B by the end of December is less than the annual
total expenditure amount, the balance of the expenditure shall be consolidated
into the annual bonus of employee and paid after the consolidated tax
calculation.

 

 10 

 

 

[tv516177_img02.jpg] 

 

13.4In the event of any inconsistency between provisions of this Chapter and
other provisions of this Contract, the provisions of this Chapter shall prevail.

 

13.5If both parties have special agreement on the salary and welfare treatment
of Party B, the special agreement shall be followed.

 

14. Miscellaneous

 

14.1“Employee Handbook” and enterprise rules and regulations are the important
parts of this contract. Party B shall not refuse to acknowledge or comply with
the “Employee Handbook” and all the rules and regulations of the enterprise for
any reason. The unaccomplished matters of this contract shall be implemented in
accordance with the “Employee Handbook” and the rules and regulations of the
enterprise, and shall be implemented in accordance with the relevant provisions
of the state and local when there is no provision. Where there is no provision
as stipulated by the state and local, both parties shall settle it through equal
negotiation.

 

14.2This contract will replace all previous discussions, negotiations and
agreements between the two parties, after the contract coming into force. If the
provisions of other previous agreements (including but not limited to
“confidentiality agreement”, “training agreement” and “competitive restriction
agreement”) are not consistent with this contract, it shall be subject to this
contract.

 

14.3If both parties reach a supplementary and change agreement on the relevant
matters afterwards, both parties shall sign a written supplementary or change
agreement.

 

14.4Party B agrees to entrust the “emergency contact” at the bottom of this
contract as the trustee of Party B when it is in the state of contact disorder
(including but not limited to Party B being hospitalized due to illness, loss of
personal freedom or intentional refusal of Party A’s contact). The trustee has
right to accept the reconciliation and mediation, receive and sign the relevant
documents on behalf of Party B.

 

14.5This contract may not be altered.

 

14.6If the contract is written in Chinese and foreign languages if necessary
with inconsistent content, it shall be subject to Chinese text.

 

14.7The conclusion, amendment, termination, ending, renewal, interpretation, and
dispute resolution of this Contract shall be governed by PRC laws.

 

14.8If any provision of this Contract is regarded as illegal, invalid or
unenforceable, the validity, effectiveness, and enforceability of other
provisions shall not be affected.

 

14.9The notices, papers, documents, files etc sent by Party A can be delivered
face to face to Party B or by mail. Party B confirms that the address in this
Contract is the effective address. Party B shall inform Party A in written
within 7 days after the change if there is any change of the address. It can be
deemed that the delivery is the effective delivery in the circumstances that
Party A sends the notices, papers, documents, files etc. to the address of Party
B and the related materials arrive the address. Party B shall take the
responsibilities for not informing Party A immediately of the change of the
address and the resulting adverse legal results.

 

 11 

 

 

[tv516177_img02.jpg]

 

14.10The contract is made in duplicate. Each party shall hold one copy with the
same legal effect.

 

(Intentionally left blank)

 

 12 

 

 

[tv516177_img02.jpg]

 

Party A (official seal) Party B (signature or seal)     Legal representative
(principal) or agent Wei (Larry) Zhang CASI (Bejing) Pharmaceuticals, Inc.  
Rep: Ken K. Ren       (Signature or seal)       /s/ Ken K. Ren   /s/ Wei (Larry)
Zhang     Signing date: 2018 year 9 month 1 day Signing date: 2018 year 9 month
1 day     Emergency contact person:       Relationship with employee: Telephone
No.:     Address of emergency contact person: Postal code:

 

 13 

 

 

[tv516177_img02.jpg]

 

Supplementary Provisions on Labor remuneration

 

An award of 1,000,000 options covering shares of the Company’s parent company,
CASI Pharmaceuticals, Inc., subject to vesting schedule below. The date of grant
is your actual employment start date which is September 1, 2018.

 

1. 250,000 will vest on the first anniversary of the date of grant (September 1,
2019);

 

2. 250,000 will vest on the second anniversary of the date of grant (September
1, 2020);

 

3. 250,000 will vest on the third anniversary of the date of grant (September 1,
2021);

 

4. 250,000 will vest on the fourth anniversary of the date of grant (September
1, 2022).

 

 14 

 